—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent County of Nassau, awarding a transportation management contract to the respondent Hudson General, L. L. C., the petitioner Value Management Consultants, Inc., appeals from a judgment of the Supreme Court, Nassau County (O’Connell, J.), dated May 7, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs.
The petitioner failed to sustain its burden of demonstrating that the transportation management contract at issue was improperly awarded (see, Matter of Acme Bus Corp. v Board of Educ., 91 NY2d 51, 55). The determination of the respondent County of Nassau to award the contract to the respondent Hudson General, L. L. C. (hereinafter Hudson), notwithstanding that Hudson was not the lowest bidder, was in accord with the law and had a rational basis (see, Matter of Pell v Board of Educ., 34 NY2d 222, 230-231; Matter of Chadha v County of Nassau, 248 AD2d 465, 466-467). Hudson had provided transportation services for the County since 1986, had established an excellent reputation and knowledge of the transportation program, and had proposed a use of computerized routing and scheduling systems which was more cost effective and efficient than that submitted by the petitioner.
Moreover, the petitioner failed to demonstrate the existence of any factual issues requiring a hearing. Accordingly, the Supreme Court properly dismissed the proceeding. Sullivan, J. P., S. Miller, Florio and McGinity, JJ., concur.